DETAILED ACTION
The amendment and RCE filed on 12/14/2021 has been entered and fully considered. Claims 70, 72, 79-81 and 83-92 are pending. Claims 85-87 have been withdrawn from consideration. Claims 70, 72, 79-81, 83-84 and 88-92 are considered on merits, of which claim 70 is amended, and claim 89-92 are newly added.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 70, 72, 79-81, 83-84 and 89-92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perichon et al. (US 2016/0116486) (Perichon, IDS) in view of Zhou et al. (Rapid Commun. Mass Spectrom, 2013) (Zhou).
Regarding claim 70, Perichon teaches a method for detecting and determining in a sample, the amount of five or more kidney function analytes selected from the group consisting of N-acetylthreonine, phenylacetylglutamine, tryptophan, creatinine, N-acetylalanine, kynurenine, urea, pseudouridine, and combinations thereof (Table 1, par [0008]), the method comprising: 
a) purifying the sample by liquid chromatography (par [0086]);
b) subjecting the purified sample to an ionization source under conditions suitable to produce one or more ions detectable by mass spectrometry from each of the five or more of the analytes (par [0086][0089]), wherein the analytes are not derivatized prior to ionization (no derivatizing is mentioned); 

d) using the measured amount of the one or more ions to determine the amount of each of the five or more analytes in the sample (Table 1, par [0099]).
Perichon does not specifically teach that wherein the one or more ions used to determine the amount of each of the five or more analytes is one or more ions selected from the ions in Tables 3 and 5. The Table 3 and 5 records m/z of parent ion and daughter ion for the five or more known analytes in tandem MS spectrum. They are the inherent property of the analytes. In the analogous art of biomarker detection, Zhou teaches m/z of parent (precursor) ion and daughter (product) ion for each known analyte in tandem MS spectrum (Table 1), wherein the one or more ions used to determine the amount of each of the five or more analytes is one or more ions selected from the ions in Table 1 (Table 1, page 2641-2643). Zhou teaches that the m/z of parent (precursor) ion and daughter (product) ion for each known analyte in tandem MS spectrum is the inherent property of each known analyte and can be used for identifying the analyte based on the ion pair (Table 1). At time before the filing it would have been obvious to one of ordinary skill in the art to use the m/z of parent (precursor) ion and daughter (product) ion for each known analyte in tandem MS spectrum to determine the amount of each of the five or more analytes based on the ion pair in Perichon, in order to better identify and quantify the analyte.
Perichon does not specifically teach detecting and determining five or more analytes in a sample by mass spectrometry in a single injection. However, Perichon teaches detecting and determining five or more analytes in a sample by LC-MS/MS (par [0093]). In LC-MS/MS, analytes are separated into two dimensions. The first dimension is retention time in LC; the second dimension is m/z in MS. A person skilled in the art would have recognized that if the five or more analytes can be separated by the retention time and the m/z, the detecting and determining five or more analytes can be accomplished in a single injection. Zhou teaches detecting and determining five or more 
Regarding claim 72, Perichon teaches that wherein the amount of six or more analytes is determined (Table 1, par [0099]).
Regarding claim 79, Perichon teaches that wherein said liquid chromatography is selected from the group consisting of high performance liquid chromatography, ultra high performance liquid chromatography (UPLC), and turbulent flow liquid chromatography (par [0088]).
Regarding claim 80, Zhou teaches that wherein an internal standard is used to determine the amount of the five or more analytes in the sample (page 2641, par 4).
Regarding claim 81, Zhou teaches that wherein the internal standard comprises an isotopically labeled analogue of at least one of the five or more analytes to be measured (page 2641, par 4).
Regarding claim 83, Perichon teaches that wherein the run time is 7 minutes or less (par [0088]).
Regarding claim 84, it would have been obvious to one of ordinary skill in the art to optimize the run time by routine experimentation.
Regarding claim 89, Perichon teaches that wherein five of the five or more analytes comprise N-acetyIthreonine, pheny lacety lglutamine, tryptophan, creatinine, and pseudouridine (Table 1, par [0008]).
Regarding claim 90, the phrase “the coefficient of variation over 40 samples is equal to or less than 6.5% for each of the five analytes when the sample is plasma” merely describes an intended result, and does not further limit the steps of the method. Therefore, does not affect the patentability of the claim.
Regarding claim 91, Perichon teaches that wherein nine of the five or more analytes comprise Nacetylthreonine, phenylacetylglutamine, tryptophan, creatinine, N-acetylalanine, 3-methylhistidine, trans-4-hydroxyproline, kynurenine, and urea (Table 1, par [0008]).
.
Claim 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perichon in view of Zhou as applied to claims 70, 72, 79-81, 83-84 and 89-92 above, and further in view of Creek et al. (Analytical Chemistry, 2011) (Creek).
Regarding claim 88, Perichon does not specifically teach that wherein said ultra high performance liquid chromatography is conducted using hydrophilic interaction chromatography (HILIC). Creek teaches using HILIC in LC-MS for detecting and determining metabolite biomarker (abstract). Creek teaches that “While reversed phase methods are commonly used for LC-MS based metabolomics, HILIC is becoming an attractive alternative or complementary approach, due to the ability to separate hydrophilic metabolites” (page 8704, par 0). “Here we demonstrate that a retention time prediction model can improve metabolite identification on a hydrophilic interaction chromatography (HILIC)-high-resolution mass spectrometry metabolomics platform” (abstract). At time before the filing it would have been obvious to one of ordinary skill in the art to use hydrophilic interaction chromatography (HILIC) as ultra high performance liquid chromatography in Perichon, in order to separate hydrophilic metabolites and better predict retention time.

Response to Arguments
Applicant’s arguments with respect to claim(s) 70 have been considered but are moot in view of new ground of rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797